Citation Nr: 1820598	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  07-26 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a left knee meniscus tear (previously evaluated as tendinitis), currently evaluated as 10 percent disabling prior to April 1, 2010 (excluding a temporary total evaluation from February 22, 2010, to April 1, 2010), and as 20 percent disabling thereafter.

2.  Entitlement to an increased rating for cervical spine degenerative changes, currently evaluated as 10 percent disabling prior to June 12, 2017, and as 20 percent disabling thereafter.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected left knee disability.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for migraine headaches.

6.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with depression.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from March 1997 to March 2001.

This case initially came before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, and a September 2011 rating decision of the VA RO in Muskogee, Oklahoma.  

In June 2010, the Veteran testified before a Decision Review Officer (DRO) at a hearing at the RO.  In September 2013, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings have been associated with the record.

In March 2014 and June 2016, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for further development.  

In an August 2017 rating decision, the Appeals Management Center (AMC) granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective from December 1, 2008.  The AMC's grant of entitlement to TDIU constitutes a full award of the benefits sought on appeal. See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Therefore, that matter is no longer on appeal, and no further consideration is necessary.

In the August 2017 rating decision, the AMC also increased the evaluation for cervical spine degenerative changes to 20 percent, effective from June 12, 2017.  In addition, the AMC increased the evaluation for a left knee semilunar cartilage disability (previously evaluated as left knee tendinitis) to 20 percent, effective from April 1, 2010.  Nevertheless, the issue remains in appellate status, as the maximum schedular rating has not been assigned. AB v. Brown, 6 Vet. App. 35, 38 (1993).

In April 2017, the Board remanded the case to the AOJ for further development.  The case has since been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a right knee disorder, a low back disorder, hypertension, and migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to April 1, 2010, the Veteran's left knee tendinitis was productive of painful motion, but was not productive of actual or functional flexion limited to 30 degrees or extension to 10 degrees; recurrent subluxation or lateral instability; dislocated semilunar cartilage; removal of semilunar cartilage; ankylosis; impairment of the tibia and fibula; or genu recurvatum.

2.  Since April 2, 2010, the Veteran's residuals of a left knee meniscus tear were productive of painful motion, but were not productive of actual or functional flexion limited to 45 degrees or extension to 10 degrees; recurrent subluxation or lateral instability; ankylosis; impairment of the tibia and fibula; or genu recurvatum.  He has already been assigned the maximum schedular evaluation available for a semilunar cartilage condition.

3.  Prior to June 12, 2017, the Veteran's degenerative changes of the cervical spine was not productive of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; combined range of motion of the cervical spine was not greater than 170 degrees; or, incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

4.  Since June 12, 2017, the Veteran's degenerative changes of the cervical spine has not been productive of forward flexion of the cervical spine 15 degrees or less; favorable ankylosis of the entire cervical spine; or, incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  For the period prior to April 1, 2010, the criteria for a rating in excess of 10 percent for left knee tendinitis have not been met. 38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5257-5263 (2017).

2.  For the period beginning April 1, 2010, the criteria for a rating in excess of 20 percent for the residuals of a left knee meniscus tear have not been met. 38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5257-5263 (2017).

3.  Prior to June 12, 2017, the criteria for an evaluation in excess of 10 percent for degenerative changes of the cervical spine have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5242 (2017).

4.  Since June 12, 2017, the criteria for an evaluation in excess of 20 percent for degenerative changes of the cervical spine have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5242 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.14 do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the Diagnostic Code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Code provisions predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. 

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003.


Knee

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 1997). 

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, General Counsel also held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered. 

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004). 

In this case, the Veteran's service-connected left knee disability is currently assigned a 10 percent evaluation prior to April 1, 2010 (excluding a temporary total evaluation from February 22, 2010, to April 1, 2010), pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5014, and a 20 percent evaluation effective from April 1, 2010, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Under Diagnostic Code 5014, osteomalacia is rated on limitation of motion of affected parts.  

Under Diagnostic Code 5260, a noncompensable evaluation is contemplated for flexion limited to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees, and a 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is assigned when flexion is limited to 15 degrees, which is the maximum evaluation available under Diagnostic Code 5260. 

Under Diagnostic Code 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees, and a 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  When there is limitation of extension to 15 degrees, a 20 percent disability evaluation is warranted.  A 30 percent rating will be assigned for extension limited to 20 degrees, and a 40 percent rating is contemplated for limitation of extension to 30 degrees.  A 50 percent disability evaluation is warranted for extension limited to 45 degrees.

The regulations provide that the normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5258.  Semilunar cartilage is the meniscus lateralis articulationis genus (lateral meniscus) and the meniscus medialis articulationis genus (medial meniscus).  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 273, 1013 (28th ed. 1994).  A 20 percent rating is the maximum schedular evaluation available under Diagnostic Code 5258.

Under Diagnostic Code 5257, a 10 percent disability rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability rating is warranted when there is moderate recurrent subluxation or lateral instability, and a 30 percent disability rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words "slight," "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  

Under Diagnostic Code 5259, a 10 percent disability evaluation is assigned for the symptomatic removal of semilunar cartilage.

Under Diagnostic Code 5262, pertaining to impairment of the tibia and fibula, a 10 percent disability rating is assigned for malunion with slight knee or ankle disability, and a 20 percent disability rating is warranted for malunion with moderate knee or ankle disability.  A 40 percent disability rating is appropriate where there is nonunion of the tibia and fibula with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Under Diagnostic Code 5263, a 10 percent disability rating is assigned for acquired, traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 5263.

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which, in this case, would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board has reviewed the evidence of record, including the VA examination reports, VA treatment records, and the Veteran's lay statements.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to increased ratings for his left knee disability.  

Initially, the Board finds that the Veteran is not entitled to a higher evaluation under Diagnostic Code 5260 for limitation of flexion for either period on appeal.  Specifically, for the period prior to April 1, 2010, the record does not show that flexion was limited to 30 degrees or less to warrant a higher evaluation at any point.  In fact, during an August 2006 VA examination, the Veteran had left knee flexion to 110 degrees with evidence of increased pain at the end point of flexion.  The August 2006 VA examiner noted that the Veteran's range of motion was limited by his body habitus, and he indicated that the Veteran had large quadriceps and hamstring musculature.  

For the period beginning April 1, 2010, the record does not show that flexion was limited to 45 degrees or less to warrant a separate or higher evaluation at any point.  During an October 2010 VA examination, the Veteran had left knee flexion to 130 degrees.  The October 2010 VA examiner noted that the Veteran reported pain during movement, but indicated that his range of motion appeared normal to his body status.  During an August 2014 VA examination, the VA examiner commented that the Veteran was unable to complete range of motion testing due to ankylosis of his left knee.  However, in an August 2015 addendum opinion, the VA examiner explained that the Veteran's left knee was not ankylosed.  Rather, the Veteran was unable to perform range of motion testing due to pain.  Additionally, the VA examiner noted that the Veteran was wearing a brace on his left knee during the examination.  During a June 2017 VA examination, the Veteran had left knee flexion to 110 degrees.  The June 2017 VA examiner noted pain on flexion, but he indicated that the pain did not result in or cause functional loss.  Thus, the Veteran does not meet the criteria for an increased evaluation for either period under Diagnostic Code 5260.

The Board also finds that the Veteran is not entitled to a higher or separate rating under Diagnostic Code 5261 for limitation of extension.  For both periods on appeal, prior to and since April 1, 2010, the record does not show that extension was limited to 10 degrees to warrant a separate compensable disability rating.  In fact, during August 2006, October 2010, and June 2017 VA examinations, the Veteran demonstrated left knee extension to 0 degrees.  As such, an increased or separate evaluation under Diagnostic Code 5261 is not warranted.

Pertaining to Diagnostic Codes 5258 and 5259, the Board notes that semilunar cartilage is the meniscus lateralis articulationis genus (lateral meniscus) and the meniscus medialis articulationis genus (medial meniscus). See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 273, 1013 (28th ed. 1994).  The October 2010 VA examiner noted that the Veteran's left knee meniscus was normal.  The October 2010 VA examiner also stated that the Veteran had a left lateral meniscectomy and synovectomy to repair a complex tear of the lateral meniscus in the left knee in February 2010.  The August 2014 VA examiner noted that the Veteran had a left knee meniscal tear with frequent episodes of joint locking and pain.  In addition, during the June 2017 VA examination, the VA examiner noted that the Veteran had a 2010 meniscectomy to repair a complex tear of the posterior horn of the left lateral meniscus and he had residual recurrent pain.  The Board notes that a 20 percent evaluation under Diagnostic Code 5258 is the maximum schedular evaluation under that diagnostic code.  Therefore, the Veteran is not entitled to a rating in excess of 20 percent for the period since April 1, 2010, for removal of semilunar cartilage.

In an effort to afford the Veteran the highest possible rating, the Board has also considered whether any other rating criteria are applicable.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code. See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board finds that the Veteran is not entitled to a separate evaluation for lateral instability or recurrent subluxation under Diagnostic Code 5257 for either period on appeal.  During the August 2006 VA examination, the Veteran reported that he had instability in his left knee; however, the examiner found no objective evidence of left knee instability on examination.  In the October 2010 VA examination report, the Veteran denied having left knee instability, and the VA examiner also noted that instability testing for medial and lateral collateral ligaments, anterior and posterior cruciate ligaments, and menisci were normal.  The August 2014 VA examiner noted that he was unable to perform joint stability testing of the Veteran's left knee.  In an August 2015 addendum opinion, the examiner explained that the Veteran was unable to perform range of motion testing due to pain and that he wore a brace during the examination.  Subsequently, during the June 2017 VA examination, the VA examiner noted that joint stability testing of the left knee was performed and that that joint stability testing, including anterior, posterior, medial, and lateral instability testing, was normal.  Moreover, the October 2010 and June 2017 VA examiners reported that there was no evidence or history of recurrent patellar subluxation or dislocation.  Notably, the VA examiners considered the Veteran's reported history and subjective complaints, including the sensation of instability, but they concluded that he did not have lateral instability based on objective testing.  Therefore, the Board finds the findings of the VA examiners to be probative, as they considered both the subjective and objective findings.  Thus, higher or separate evaluations are not warranted under Diagnostic Code 5257.

The Board has also considered whether a higher or separate evaluation is warranted under any other diagnostic code.  However, as the evidence of record does not demonstrate that the Veteran has ankylosis, impairment of the tibia and fibula, or genu recurvatum, he is not entitled to higher evaluations under Diagnostic Codes 5256 (ankylosis), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum).  There is simply no evidence of such manifestations.  The Board does note that August 2014 VA examiner indicated that the Veteran was unable to complete range of motion testing due to ankylosis of his left knee.  However, in an August 2015 addendum opinion, the VA examiner explained that the Veteran's left knee was not ankylosed.  Rather, the Veteran was unable to perform range of motion testing due to pain.  Additionally, the VA examiner noted that the Veteran was wearing a brace on his left knee during the examination.  In addition, based on the aforementioned range of motion findings, the record shows that the Veteran's left knee is not fixated or immobile.  Moreover, the June 2017 VA examiner specifically reported that the Veteran had no ankylosis of the left knee.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).  Therefore, separate or higher ratings are not warranted under Diagnostic Codes 5256, 5262, and 5263. 

In addition, the Board notes that the Veteran is currently assigned a 10 percent rating under Diagnostic Code 5260, which contemplates painful motion.  There is no x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Thus, an increased evaluation is not warranted under Diagnostic Code 5010.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's left knee disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned evaluations, and no higher.  In this regard, the Board observes that the Veteran complained of pain throughout both periods on appeal.  However, the effect of the pain in the Veteran's left knee is already contemplated in the assigned evaluations.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation beyond those already assigned.  Indeed, the August 2006 and October 2010 VA examiners indicated that the Veteran's left knee did not have any diminution with repetitive testing.  The examiners also noted normal muscle strength and reported that there was no weakened movement, excess fatigability, incoordination, swelling, deformity, or atrophy of disuse.  Accordingly, the Board concludes that an increased or separate evaluation is not warranted for the Veteran's service-connected left knee disability under DeLuca.

Accordingly, the Board concludes that increased or separate evaluations are not warranted for the Veteran's service-connected left knee disability for the periods on appeal.


Cervical Spine

The Veteran's degenerative changes of the cervical spine are currently assigned a 10 percent evaluation prior to June 12, 2017, and a 20 percent evaluation beginning on June 12, 2017, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237-5010. 

Diagnostic Code 5237 indicates that degenerative arthritis should be evaluated under the General Rating Formula for Diseases and Injuries to the Spine.

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is warranted when there is forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent evaluation is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent evaluation is warranted when there is unfavorable ankylosis of the entire cervical spine. 

A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For VA compensation purposes, normal range of motion for the cervical spine is 45 degrees of forward flexion, 45 degrees of extension, 45 degrees of left and right lateral flexion, and 80 degrees of left and right lateral rotation. The normal combined range of motion of the cervical spine is 340 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation. See 38 C.F.R. § 4.71a, General Rating Formula, Note (2) and Plate V.

Moreover, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. See 38 C.F.R. § 4.71a, General Rating Formula, Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. Id., Note (2).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an evaluation in excess of 10 percent prior to June 12, 2017, or in excess of 20 percent on or after June 12, 2017, for his cervical spine disability. 

For the period prior to June 12, 2017, the Veteran has not been shown to have forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees.  In fact, during an August 2006 VA examination, the examiner noted that the Veteran demonstrated flexion to 45 degrees with increased pain at the end point of flexion.  Although the August 2006 VA examiner noted that there was an increase in pain, it was noted that there was no additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss in range of motion with repetitive use.  Moreover, during an October 2010 VA examination, the Veteran also demonstrated flexion to 40 degrees.  The October 2010 VA examiner noted that there was objective evidence of pain following repetitive motion, but there were no additional limitations after repetitive use.  Additionally, during an August 2014 VA examination, the Veteran demonstrated flexion to 35 degrees.  There was no additional limitation of motion of the cervical spine following repetitive use testing.  

In addition, for the period prior to April 14, 2010, the evidence does not show that the Veteran's combined range of motion of the cervical spine was not greater than 170 degrees.  In fact, during the August 2006 VA examination, the Veteran had a combined range of motion of the cervical spine of 300 degrees, and during the October 2010 VA examination, the Veteran's combined range of motion of the cervical spine was 200 degrees.  At the August 2014 VA examination, the Veteran's combined range of motion of the cervical spine was 270 degrees.

For the period beginning on or after June 12, 2017, the Veteran has not been shown to have forward flexion of the cervical spine to 15 degrees or less based on the range of motion.  Moreover, the Veteran has not been shown to have favorable ankylosis of the entire cervical spine.  In fact, during the June 2017 VA examination, the VA examiner indicated that the Veteran had forward flexion to 30 degrees with objective evidence of painful motion.  In addition, after repetitive motion testing during the June 2017 VA examination, the Veteran had no additional loss of function or range of motion due to repetitive motion testing.  Further, the June 2017 VA examiner expressly noted that there was no ankylosis of the cervical spine.  Moreover, based on the aforementioned range of motion findings, it appears that the Veteran's entire cervical spine is not totally fixated or immobile.  While the noted ranges of motion were limited by pain at times, these findings are consistent with and fully contemplated by the 20 percent rating currently assigned for the period beginning on June 12, 2017. 

In addition, there is no indication that the Veteran has had incapacitating episodes meeting the durational requirement for a rating under the intervertebral disc syndrome rating criteria noted above.  In fact, the Veteran routinely denied a history of incapacitating episodes.  During the August 2006 VA examination, the Veteran expressly denied any periods of complete incapacitation during the previous year due to his cervical spine disability.  The August 2014 and June 2017 VA examiners also specifically noted that the Veteran did not have intervertebral disc syndrome of the cervical spine.  As such, the Veteran has not been shown to have met the criteria for an increased evaluation under Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Further, the Board finds that the evidence weighs against a finding that the Veteran has any additional neurological deficiency due to his cervical spine disability.  During the August 2006, October 2010, August 2014, and June 2017 VA examinations, the VA examiners noted that motor, sensory, and reflex examinations of the upper extremities were normal.  In addition, during the August 2014 and June 2017 VA examinations, the VA examiners noted that the Veteran had no neurologic abnormalities or findings related to a cervical spine condition, such as bowel or bladder problems due to cervical myelopathy.  Furthermore, the August 2014 and June 2017 VA examiners indicated that muscle strength testing of the upper extremities was normal; there was no atrophy; reflex and sensory examinations of the upper extremities were normal; and there was no radicular pain or any other signs or symptoms due to radiculopathy.  Thus, the Board concludes that the evidence weighs against a finding that the Veteran suffers from additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, increased evaluations for the Veteran's cervical spine disability are not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 and 20 percent ratings, and no higher.  In this regard, the Board observes that the Veteran complained of pain on numerous occasions.  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body such as excursion, strength, speed, coordination, and endurance; it is the presence of this functional loss that is the relevant question in assigning disability evaluations. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  However, the effect of the pain in the Veteran's cervical spine is contemplated in the currently assigned 10 and 20 percent evaluations, and the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant increased evaluations.  Therefore, the Board finds that the Veteran's degenerative changes of the cervical spine warrants a 10 percent rating prior to June 12, 2017, and a 20 percent rating beginning on June 12, 2017, and no higher.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

An increased rating in excess of 10 percent for the residuals of a left knee meniscus tear (previously evaluated as tendinitis), prior to April 1, 2010 (excluding a temporary total evaluation from February 22, 2010, to April 1, 2010), is denied.  

An increased rating in excess of 20 percent for the residuals of a left knee meniscus tear (previously evaluated as tendinitis), on or after April 1, 2010, is denied.

An increased rating in excess of 10 percent for cervical spine degenerative changes, prior to June 12, 2017, is denied.

An increased rating in excess of 20 percent for cervical spine degenerative changes, on or after June 12, 2017, is denied.


REMAND

The Board finds that an additional medical opinion is needed regarding the claims for service connection for a right knee disorder, a low back disorder, hypertension, and migraine headaches.  In this regard, the Board notes that, pursuant to the April 2017 remand directives, the Veteran was provided VA examinations in connection with these issues in June 2017.  However, the VA examiner's opinions were not fully responsive to the remand directives.  

The United States Court of Appeals for Veterans Claims (Court) has held that "a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.  Therefore, in an effort to comply with the previous remands, the Board finds that a remand is necessary to obtain a clarifying opinion as to the nature and etiology of any right knee disorder that may be present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right knee, low back, and blood pressure.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding VA medical records.

2.  After the above development has been completed, the AOJ should refer the Veteran's claims file to the June 2017 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any right knee disorder that may be present.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The Veteran has contended that he has a current right knee disorder that was caused by him compensating for his service-connected left knee tendinitis.  Alternatively, he has claimed that his current right knee disorder was caused by in-service football injuries.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should also note that the Veteran's service treatment records show that he was treated for complaints of right knee pain, diagnosed as possible tendonitis and LCL strain in September 1999.

The examiner should identify all current right knee disorders.  In so doing, he or she should consider the post-service medical records documenting complaints of right knee pain.  

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder manifested in or is otherwise related to service, to include as a result of in-service football injuries and any symptomatology therein.  

In rendering this opinion, the examiner should discuss how such a disorder generally presents or develops.  He or she should also address the significance, if any, of the gap in time between the Veteran's military service and post-service complaints and treatment.

The examiner should also opine as to whether it is at least as likely as not that any current right knee disorder was either caused or permanently aggravated by his service-connected left knee tendinitis. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After the above development has been completed, refer the Veteran's claims file to the June 2017 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any low back disorder that may be present.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The Veteran has contended that his current low back pain was caused by injuries from a March 1999 motor vehicle accident during service.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should also note that the Veteran's service treatment records show that he was treated for contusions and a ligamentous back strain in a March 1999 emergency room note from the Naval Hospital at Camp Pendleton following a roll-over motor vehicle accident.  Thereafter, in a July 1999 service treatment record, the Veteran was diagnosed with a lumbar sprain or strain.  During his January 2001 separation examination, he reported having chronic, intermittent musculoskeletal low back pain since the 1999 accident.

The examiner should identify all current low back disorders.  In so doing, he or she should consider the private chiropractors records noting diagnoses of a thoracic or lumbar sprain or strain, sacroilitis, sciatica, and thoracolumbar myotitis.  If any previously diagnosed disorders are not found on examination, the examiner should address whether they were misdiagnosed or have resolved.

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder manifested in or is otherwise related to service, to include as a March 1999 motor vehicle accident and any symptomatology therein.  

In rendering this opinion, the examiner should discuss how such a disorder generally presents or develops.  He or she should also address the significance, if any, of the gap in time between the Veteran's military service and post-service complaints and treatment.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After the above development has been completed, refer the Veteran's claims file to the June 2017 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any hypertension that may be present

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The Veteran has contended that he had high blood pressure during service.  Alternatively, he has claimed that his hypertension may have been caused or aggravated by his service-connected PTSD with depression, service-connected left knee disability, or medications to treat the pain from his service-connected disabilities.  

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should also note that the Veteran's service treatment records include a complaint of high blood pressure in February 2000.  In addition, the examiner should comment on the blood pressure reading recorded in the August 2006 VA spine examination of 153/96 and the VA spine examiner's note that he informed the Veteran that he needed a primary care evaluation for his elevated blood pressure.  (A previous VA examination report indicated that the Veteran did not have hypertension, but did not address these facts).

The examiner should state whether it is at least as likely as not that the Veteran currently has hypertension that manifested in service or within one year thereafter or that is otherwise causally or etiologically related to his military service, including any symptomatology therein.  

The examiner should also opine as to whether it is at least as likely as not that any current hypertension is either caused by or aggravated by the Veteran's service-connected PTSD with depression, service-connected left knee disability, an/or the medications to treat the pain from his service-connected disabilities.  
 
(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After the above development has been completed, refer the Veteran's claims file to the June 2017 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any migraine headaches that may be present.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The Veteran has contended that his current migraine headaches were caused by in-service head trauma from boxing and football or from a March 1999 motor vehicle accident.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should also note that the Veteran's service treatment records show that he was treated for complaints of migraine headaches in May 2000.  In addition, a December 1997 emergency room note indicated that the Veteran was jumped by a group of men in Oceanside, California.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has migraine headaches that manifested in or are otherwise related to his military service, to include as a result of head trauma from in-service boxing and football injuries; a December 1997 assault in Oceanside, California; and a March 1999 motor vehicle accident.

In rendering this opinion, the examiner should discuss how such a disorder generally presents or develops.  He or she should also address the significance, if any, of the gap in time between the Veteran's military service and post-service complaints and treatment.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  The AOJ should review the examination reports to ensure that they are compliance with this remand.  If a report is deficient in any manner, the AOJ should implement corrective procedures. 

7.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence received since the claims were last readjudicated.  

If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


